DETAILED ACTION
Status of Claims
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/249,246, filed on 11/29/2021.
Claims 1-20 are now pending and have been examined.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shrivastava, et al. Pre-Grant Publication No. 2013/0024364 A1 (hereby “Shri”) in view of Allen, et al., Pre-Grant Publication No. 2016/0085863 A1 and in further view of Lee, et al., Patent No. 10,284,788 B2.
 Regarding Claims 1, 9, and 17, Shri teaches:
A method (system) (medium)…comprising:
receiving, from a client device, an optical code and an image, the optical
code being associated with an offer from a merchant (see [0223], [0230]-[0235], and [0386])
identifying the offer based on the optical code (see [0197], [0223], [0230]-[0235], and [0386])
based on the identifying of the offer based on the optical code, executing a
purchase transaction related to the offer (see [0230]-[0234], [0384]-[0388])
Shri, however, does not appear to specify:
responsive to a purchase, providing an image filter that relates to the merchant
causing, a list of available image filters on the client device to include at least one additional image filter that relates to the merchant, each available image filter being user-selectable to activate the available image filter
Allen teaches:
responsive to a purchase, providing an image filter that relates to the merchant (see at least [0044] in which the user makes a purchase and they receive an image filter on their mobile device responsive to the purchaser that is related to the merchant)
causing, a list of available image filters on the client device to include at least one additional image filter that relates to the merchant, each available image filter being user-selectable to activate the available image filter (see at least [0037]-[0039] in which a user is presented with a selectable set of media filters that they can apply to photographs, and the selectable set can include at least one filter associated with a particular merchant) 
It would be obvious to one of ordinary skill in the art to combine Allen with Shri because Shri already teaches scanning of offers to a mobile device user meant to incentivize a 
Shri and Allen, however, does not appear to specify:
causing, responsive to a purchase, a list of available image filters on the client device to include at least one additional image filter that relates to the merchant
Shri does however teach based on the identifying of the offer based on the optical code, executing a purchase transaction related to the offer (see [0230]-[0234], [0384]-[0388]).  Allen does teach responsive to a purchase, providing an image filter that relates to the merchant (see at least [0044] in which the user makes a purchase and they receive an image filter on their mobile device responsive to the purchaser that is related to the merchant) and separately causing, a list of available image filters on the client device to include at least one additional image filter that relates to the merchant, each available image filter being user-selectable to activate the available image filter (see at least [0037]-[0039] in which a user is presented with a selectable set of media filters that they can apply to photographs, and the selectable set can include at least one filter associated with a particular merchant).  
Therefore, it would be obvious to one of ordinary skill in the art to combine causing, responsive to a purchase, a list of available image filters on the client device to include at least one additional image filter that relates to the merchant with Shri and Allen because Allen already teaches presentation of a media filter associated with a merchant to a user in response to a purchase and presentation of a list of media filters including one associated with the merchant, these being taught in separate embodiments, and combining the two would allow the user to have a choice from among several media filters in response to a purchase rather than being automatically presented with one.





**The Examiner notes that the claims as written do not tie in the media filters shown to the user after the purchase with the earlier steps regarding the purchase other than that the list of filters is presented to the user responsive to the purchase.  Therefore, the examiner suggests further amendment to tie in the media filters to the offer or optical code if that is how they intend the claims to be interpreted.**
Shri and Allen, however, does not appear to specify:
a respective icon which is user-selectable to activate the available image filter
Lee teaches:
a respective icon which is user-selectable to activate the available image filter (see Figures 15-21 and Column 11, line 39-Column 12, line 65 which gives a detailed explanation of various external filters that are obtained and presented on the mobile device as image filter icons that can be selected for activation and use by the device operator)
It would be obvious to one of ordinary skill in the art to combine Lee with Shri and Allen because Allen already teaches a user being presented with image filter icons including those associated with a merchant in response to a purchase, arrival at a location, and other situations, but simply does not teach the use of icons for presentation and selection, and using icons would use a popular and user-friendly visual as a means for browsing and selection.  


Regarding Claims 2, 10, and 20, the combination of Shri, Allen, and Lee teaches:
the method of claim 1…
Allen further teaches:
wherein the at least one additional image filter corresponds to  graphical overlays that are associated with the merchant (see at least [0036]-[0039], [0041], and [0058])
It would be obvious to one of ordinary skill in the art to combine Allen with Shri because Shri already teaches scanning of offers to a mobile device user meant to incentivize a purchase, and overlays related to a merchant would incentivize the mobile user to be further engaged; **the Examiner notes that the applicant’s specification describes several types of annotations, such as media filters, information about a merchant, a merchant logo, and other possibilities, so the broadest reasonable interpretation is taken in the examination of the claim limitation**) 

Regarding Claims 3 and 11, the combination of Shri, Allen, and Lee teaches:
the method of claim 2…
Shri further teaches:
wherein the graphical overlays are displayed on the client device as overlaid on the image (see at least [0036]-[0039], [0041], and [0058])

Regarding Claim 4 and 12, the combination of Shri, Allen, and Lee teaches:
the method of claim 1…
Shri further teaches:
receiving a purchase amount from the merchant (see [0227]-[0234])

Regarding Claims 5, 13, and 18, the combination of Shri, Allen, and Lee teaches:
the method of claim 4…
Shri further teaches:
generating an authorized amount based on the purchase amount and the purchase transaction (see [0229]-[0234] and [0383]-[0388])
transmitting an authorization for the merchant to charge the user for the authorized amount (see [0383]-[0388])

Regarding Claims 6, 14, and 19, the combination of Shri, Allen, and Lee teaches:
the method of claim 5…
Shri further teaches:
wherein the authorization for the merchant to charge the user comprises a second authorization to charge a credit card based on the association between the credit card and the offer (see [0081], [0214], [0223]-[0224], [0241], [0243], and [0388]; the examiner notes that the user registers a credit card with the application and then the offer is associated with the virtual wallet, and therefore the offer would be associated with purchases made with that credit card)

Regarding Claims 8 and 16, the combination of Shri, Allen, and Lee teaches:
the method of claim 4…
Allen further teaches:
wherein the second instance of annotation data comprises a graphical logo associated with the merchant (see [0036]-[0039])
It would be obvious to one of ordinary skill in the art to combine Allen with Shri and Lee because Shri already teaches scanning of offers to a mobile device user meant to incentivize a purchase, and overlays related to a merchant would incentivize the mobile user to be further engaged in ways such as having the logo or media filter associated with the logo added to a captured image or to their available filters, as described in Allen.

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shrivastava, et al. Pre-Grant Publication No. 2013/0024364 A1 (hereby “Shri”) in view of Allen, et al., Pre-Grant Publication No. 2016/0085863 A1 and in further view of Lee, et al., Patent No. 10,284,788 B2 and in further view of Krasadakis, et al., Pre-Grant Publication No. 2017/0289596 A1.
Regarding Claims 7 and 15, the combination of Shri, Allen, and Lee teaches:
the method of claim 1…
Shri, Allen, and Lee, however, does not appear to specify:
wherein the offer comprises an advertisement extracted from a second image
Krasadakis teaches:
wherein the offer comprises an advertisement extracted from a second image (see Figures 3A and 3B, [0050]-[0052], and [0070] in which an advertisement image in a public place also has an incorporated QR code associated with an offer which a mobile device of a user can capture)
Krasadakis with Shri and Allen because Shri and Allen already teaches scanning of offers by a mobile device user at a public place such as a restaurant meant to incentivize a purchase, and being able to scan an offer incorporated into the advertisement by extracting the information with a mobile phone allows for the user to notice and be engaged by the advertisement and then easily take the information and offer with them without a need to remember any information or follow up with an internet search or the like.



Response to Arguments
Regarding the rejections based on 35 USC 112 2nd paragraph

Regarding the rejections based on 35 USC 103
The arguments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Cheng, et al. Pre-Grant Publication No. 20150253970 A1- see at least Abstract in which image filter icons are presented to the user on their device
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 		
/LUIS A BROWN/Primary Examiner, Art Unit 3682